West, J.
(dissenting) : While fully agreeing that bonding companies should be regarded as insurers and not as sureties, I dissent from the second paragraph of the syllabus and the corresponding portion of the opinion on the ground that no decision or number of decisions can furnish any authority to the court to abrogate a valid contract between competent parties and eliminate therefrom a valid condition precedent which they have placed therein. In this case the parties contracted that no liability should attach unless the specified notice should be given; it is entirely different from a contract merely to give such notice, for in that case a breach would have to cause damage before a recovery would be authorized. To eliminate such condition precedent is to make for the parties a new and different contract, which is not a judicial task.